                                   Case 14-67619-wlh         Doc 100        Filed 10/11/20 Entered 10/11/20 09:03:04                 Desc
                                                                                Page 1 of 3
                                                                                 Form 1                                                                               Page: 1

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:        14-67619 WLH                                                           Trustee: (300370)           Edwin K. Palmer
Case Name:          SHARMA, RAJESHWAR D.                                                   Filed (f) or Converted (c): 09/08/14 (f)
                                                                                           §341(a) Meeting Date:       10/14/14
Period Ending:      09/30/20                                                               Claims Bar Date:            08/22/16

                               1                                        2                         3                          4                   5                    6

                       Asset Description                             Petition/            Estimated Net Value             Property          Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,       Abandoned          Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a) abandon.     the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                 Remaining Assets

 1       REAL PROPERTY                                               300,000.00                           0.00                                 175,000.00                    FA

 2       HOUSEHOLD GOODS AND FURNISHINGS                                4,000.00                          0.00                                       0.00                    FA

 3       CLOTHES                                                            500.00                        0.00                                       0.00                    FA

 4       WATCH                                                              200.00                        0.00                                       0.00                    FA

 5       MEMBERSHIP INTEREST IN SEVERAL COMPANIES                             0.00                        0.00              OA                       0.00                    FA

 5       Assets         Totals (Excluding unknown values)           $304,700.00                          $0.00                               $175,000.00                   $0.00


     Major Activities Affecting Case Closing:
             Claims review. Move case to closure.

     Initial Projected Date Of Final Report (TFR): June 30, 2016                       Current Projected Date Of Final Report (TFR): March 31, 2021




                                                                                                                                            Printed: 10/11/2020 09:00 AM   V.20.24
                                  Case 14-67619-wlh        Doc 100      Filed 10/11/20 Entered 10/11/20 09:03:04              Desc
                                                                            Page 2 of 3
                                                                            Form 2                                                                                  Page: 1
                                                        Cash Receipts And Disbursements Record
Case Number:         14-67619 WLH                                                              Trustee:         Edwin K. Palmer (300370)
Case Name:           SHARMA, RAJESHWAR D.                                                      Bank Name:       Mechanics Bank
                                                                                               Account:         ******2466 - Checking Account
Taxpayer ID #:       **-***4506                                                                Blanket Bond:    $35,660,000.00 (per case limit)
Period Ending:       09/30/20                                                                  Separate Bond:   N/A

   1           2                           3                                  4                                       5                   6                     7
 Trans.     {Ref #} /                                                                                              Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction         T-Code           $                  $               Account Balance
12/04/18       {1}        BB&T                            Proceeds per Settlement Agreement.        1110-000         175,000.00                                175,000.00
03/31/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   139.85          174,860.15
04/30/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   279.48          174,580.67
05/29/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   269.74          174,310.93
06/30/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   297.18          174,013.75
07/31/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   287.40          173,726.35
08/31/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   268.42          173,457.93
09/30/20                  Mechanics Bank                  Bank and Technology Services Fee          2600-000                                   295.75          173,162.18
                                                                         ACCOUNT TOTALS                               175,000.00              1,837.82        $173,162.18
                                                                             Less: Bank Transfers                           0.00                  0.00
                                                                         Subtotal                                     175,000.00              1,837.82
                                                                             Less: Payments to Debtors                                            0.00
                                                                         NET Receipts / Disbursements                $175,000.00          $1,837.82




  {} Asset reference(s)                                                                                                              Printed: 10/11/2020 09:00 AM    V.20.24
                                Case 14-67619-wlh        Doc 100    Filed 10/11/20 Entered 10/11/20 09:03:04                 Desc
                                                                        Page 3 of 3
                                                                         Form 2                                                                                    Page: 2
                                                     Cash Receipts And Disbursements Record
Case Number:       14-67619 WLH                                                               Trustee:         Edwin K. Palmer (300370)
Case Name:         SHARMA, RAJESHWAR D.                                                       Bank Name:       Mechanics Bank
                                                                                              Account:         ******2466 - Checking Account
Taxpayer ID #:     **-***4506                                                                 Blanket Bond:    $35,660,000.00 (per case limit)
Period Ending:     09/30/20                                                                   Separate Bond:   N/A

  1           2                        3                                  4                                          5                   6                     7
Trans.     {Ref #} /                                                                                              Receipts        Disbursements            Checking
 Date      Check #         Paid To / Received From             Description of Transaction           T-Code           $                  $               Account Balance

                            Net Receipts :        175,000.00
                                               ————————                                                               Net              Net                   Account
                                Net Estate :     $175,000.00          TOTAL - ALL ACCOUNTS                          Receipts      Disbursements              Balances
                                                                      Checking # ******2466                          175,000.00              1,837.82         173,162.18

                                                                                                                    $175,000.00          $1,837.82           $173,162.18




 {} Asset reference(s)                                                                                                              Printed: 10/11/2020 09:00 AM    V.20.24
